September 03, 2004


Mr. George W. Vie III
Mills Shirley L.L.P.
2228 Mechanic Street, Suite 400
Galveston, TX 77550
Mr. Harold  B. Jarnigan Jr.
Bradford N. Oesch, P.C.
8303 Southwest Freeway, Suite 810
Houston, TX 77074

RE:   Case Number:  03-0819
      Court of Appeals Number:  01-02-00517-CV
      Trial Court Number:  01-45698

Style:      CAMPUS INVESTMENTS, INC.
      v.
      ANTHONY SEAN CULLEVER AND KEVIN MICHAEL ELS

Dear Counsel:

      Pursuant to Texas Rule of Appellate Procedure 59.1, after granting the
petition for review and without hearing oral argument, the  Court  delivered
the enclosed opinion and judgment in the above-referenced cause.
      Encl.
                                       Sincerely,
                                       [pic]


                                       Andrew Weber, Clerk


                                       by Nancy J. Vega, Chief Deputy Clerk

|cc:|Mr. Charles       |
|   |Bacarisse         |
|   |Ms. Margie        |
|   |Thompson          |